         Case 2:20-cv-00885-NR Document 37 Filed 08/17/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
ALEXIS D. JOHNSON,                          )
                                            )
                                            )   2:20-cv-885-NR
              Plaintiff,                    )
                                            )
       v.                                   )
                                            )
PG PUBLISHING COMPANY,                      )
                                            )
                                            )
              Defendant.                    )

                             MEMORANDUM ORDER
      Pending before the Court is PG Publishing’s motion to dismiss. ECF 20. After

careful consideration of the parties’ positions, the Court denies the motion. In short,

assuming the truth of the factual allegations in the amended complaint and drawing

all reasonable inferences in Ms. Johnson’s favor, as the Court must do at the pleading

stage, Ms. Johnson states plausible claims under 42 U.S.C. § 1981.

      Initially, PG Publishing argues that Ms. Johnson hasn’t sufficiently pled the

existence of any protected activity, 1 adverse action, causation, or denial of her

contractual rights, to support her retaliation and discrimination claims. E.g., ECF

21. The Court disagrees. Ms. Johnson has pled sufficient facts to establish these

legal requirements at this early stage. See ECF 17, ¶¶ 16-21, 23, 25-26, 30-34, 36-39,


1 PG Publishing contends that Ms. Johnson’s Twitter post was not protected activity
because it opposed racism in society generally, rather than issues specifically related
to PG Publishing’s employment practices or specific race-based deprivations of
contractual rights. Even if PG Publishing were correct on this point, Ms. Johnson
pleads other instances of protected activity, such as her opposition to PG Publishing
precluding reporters, including herself, from covering certain stories and “beats”
because they opposed PG Publishing’s alleged racial discrimination and animus. E.g.,
ECF 17, ¶¶ 21, 25, 28-29, 34, 36; ECF 31, pp. 33-34. Some of this “opposition” blends
into the facts related to her alleged harm; but at this stage, there are sufficient facts
to plausibly plead protected activity, and to allow the parties to better refine the
contours of the retaliation claim and defenses in discovery.
          Case 2:20-cv-00885-NR Document 37 Filed 08/17/21 Page 2 of 3




42-43; see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (stating

that a plaintiff need only plead “sufficient factual matter,” taken as true, to allow “the

reasonable inference that the defendant is liable for the misconduct alleged” (cleaned

up)).

        PG Publishing also argues that under the First Amendment, it cannot be liable

here because Ms. Johnson’s lawsuit intrudes on PG Publishing’s exercise of its

editorial discretion as to the content of what it elects to publish. E.g., ECF 21. On

this issue, however, the parties appear to dispute several material facts, and the

record is otherwise too undeveloped for the Court to presently decide this issue. That

is, while the First Amendment provides a publisher absolute discretion to refrain

from publishing content, see Miami Herald Pub. Co. v. Tornillo, 418 U.S. 241, 256-58

(1974), this discretion does not extend to allow a publisher to make any and all

discriminatory personnel decisions, see Associated Press v. NLRB, 301 U.S. 103, 131-

33 (1937). Thus, for example, drawing all reasonable inferences in her favor, Ms.

Johnson alleges that PG Publishing re-assigned her to cover less important and

publicized news stories because of her race and protected activity. E.g., ECF 17, ¶¶

19, 21, 34, 36, 42. PG Publishing disputes this, arguing that Ms. Johnson remained

assigned to the same “beat,” and was simply precluded from covering a few specific

stories she had requested. E.g., ECF 21, pp. 8, 10. The clarification or resolution of

this factual dispute is necessary before the Court can rule on PG Publishing’s First

Amendment defense.

        Because discovery is likely to refine both the claims and defenses in this case,

the Court denies the motion without prejudice to PG Publishing raising its




                                          -2-
          Case 2:20-cv-00885-NR Document 37 Filed 08/17/21 Page 3 of 3




arguments, including its First Amendment argument, on a more factually developed

record at summary judgment or trial.

      Accordingly, this 17th day of August, 2021, the Court hereby ORDERS that

Defendant’s motion to dismiss (ECF 20) is DENIED. A case management order will

follow.


                                             /s/ J. Nicholas Ranjan
                                             United States District Judge




                                       -3-
